DETAILED ACTION
Applicant’s response filed on February 17, 2021 is acknowledged in response to the Office action mailed on October 5, 2021.
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Status
Claims 1-4 are pending. 
Claims 1-4 are allowed.
Withdrawn Rejections
The rejection of claims 1-4 under 35 U.S.C. 103(a) as being unpatentable over Chou et al. (US20070036750A1) in view of Gerometta et al. (WO 2014124487) is withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant has provided evidence of important differences between the Type A and Type B PEGylated sulfasalazine compounds. First, as is described in Examples, type-A PEGylated sulfasalazine has an inhibitory activity on the cysteine transporter xCT, while type-B PEGylated sulfasalazine does not (see paragraph [0027] of the specification). Second, type-A PEGylated sulfasalazine enhances the level of active oxygen species in cells, while type-B PEGylated sulfasalazine does not (see paragraph [0031] of the specification). It was unexpected that only type-A PEGylated sulfasalazine would have these effects, while type-B PEGylated sulfasalazine does not. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on (571)270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAYLA SOROUSH/Primary Examiner, Art Unit 1627